United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1048
                                    ___________

Gregory Honeycutt,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Arkansas.
Judge Phillip Foster, of the Ouachita   *
County District Court, Camden, State *         [UNPUBLISHED]
of Arkansas, in his individual and      *
official capacities,                    *
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: August 3, 2009
                                 Filed: August 18, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Honeycutt appeals the district court’s1 dismissal of his civil action.
After careful de novo review, see Redwood Vill. P’ship v. Graham, 26 F.3d 839, 840
(8th Cir. 1994) (applying a de novo standard of review), we find no basis for reversal.
We affirm. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.